Citation Nr: 0019122	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  92-09 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disability 
as secondary to a service connected right knee disability.  

2.  Entitlement to service connection for headaches as 
secondary to service connected post traumatic stress disorder 
(PTSD).  

3.  Entitlement to service connection for ulcer and hiatal 
hernia as secondary to service connected PTSD. 

4.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K.S., Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
June 1969.  

In March 2000 the Board remanded to the RO the issues of 
entitlement to service connection for a back disability as 
secondary to the service connected right knee disability, 
headaches as secondary to service-connected PTSD, ulcer and 
hiatal hernia as secondary to service connected PTSD, and an 
evaluation in excess of 50 percent for PTSD.  The Board 
separately remanded the issue of entitlement to VR&E 
benefits.  All issues were remanded to satisfy the veteran's 
request for a hearing before the Board.  

On remand the veteran withdrew his appeal for VR&E benefits 
and withdrew his request for a hearing.  

The case has been returned to the Board for final appellate 
review.  

It appears from review of the claims folder that the issues 
on the title page are the only claims on appeal that have not 
been fully granted to the satisfaction of the veteran or 
otherwise withdrawn.  See Hamilton v. Brown, 4 Vet. App. 528 
(1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (if 
the veteran expressly indicates that adjudication of a 
particular issue should cease, the Board has no authority to 
proceed on that issue).

The claim of entitlement to an increased evaluation for PTSD 
is addressed in the remand portion of this decision.  

In September 1995 the veteran claimed clear and unmistakable 
error (CUE) in the Hearing Officer decision dated in August, 
1995.  In October 1998 and January 1999 the veteran raised 
the issues of entitlement to a permanent and total rating, 
and clear and unmistakable error in July and August and 
November 1998 determinations with respect to the evaluation 
of PTSD.  The RO did address the issue of CUE in the July 
1998 rating decision.  In September 1999 the veteran's 
national representative conceded that the issue of 
entitlement to an increased evaluation for the right knee 
disability was withdrawn, but raised the issue of entitlement 
to a separate evaluation for arthritis of the service 
connected right knee.  These issues have been neither 
procedurally prepared nor certified for appellate review, and 
are referred to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  

In May 1996 the veteran claimed CUE in the April 1996 rating 
decision with respect to the claims for an earlier effective 
date for PTSD.  The assertion of CUE in the April 1996 
decision with respect to the claim of entitlement to an 
increased evaluation for PTSD has not been procedurally 
prepared or certified for appellate review and is referred to 
the RO for consideration.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  


FINDINGS OF FACT

1.  Tension headaches are causally related to or aggravated 
by service connected PTSD.  

2.  A low back strain is causally related to the service 
connected right knee disability.  



3.  Ulcer disease and hiatal hernia are causally related to 
or aggravated by PTSD, or medication taken for his service 
connected disabilities.  


CONCLUSIONS OF LAW

1.  Tension headaches are proximately due to, the result of, 
or aggravated by service-connected PTSD.  38 U.S.C.A. § 5107 
(West 1991);  38 C.F.R. §§ 3.102, 4.3, 3.310 (1999); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

2.  A low back strain is proximately due to or the result of 
service connected right knee disability.  38 U.S.C.A. § 5107;  
38 C.F.R. §§ 3.102, 4.3, 3.310.  

3.  Ulcer disease and hiatal hernia are proximately due to, 
the result of, or aggravated by the service connected PTSD or 
the service connected right knee disability.  38 U.S.C.A. § 
5107;  38 C.F.R. §§ 3.102, 4.3, 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence from the veteran's voluminous claims folder is 
reported in pertinent part below.  

A VA examination dated July 3, 1991 only addressed right knee 
symptoms.  The veteran reported inability to work due to the 
right knee.  There was no indication of secondary symptoms or 
disabilities.  


An undated record, which lists the veteran's age as 43 and 
date of birth in September 1949, notes complaints of lower 
back discomfort secondary to his right knee giving out  He 
complained of back pain radiating to the legs after a fall 
the day before due to a disability of the right knee from 
Vietnam.  

An accompanying report describing the same injury is dated in 
October 1992.  The veteran reported that his knee gave out 
and he wrenched his back.  The diagnosis was a low back 
strain.  He continued to report symptoms in November 1992.

A medical report, apparently from a physician employed by or 
on contract with the Pennsylvania Bureau of Disability 
Determinations, noted that the veteran's knee was examined in 
March 1993.  He reported during the examination that his knee 
gave out on him causing him to fall and sprain his back about 
a month before.  Examination of the back was negative and no 
diagnosis was made with respect to the back.  

A private psychiatric report from March 1993 incidentally 
noted that the veteran was taking medication for severe 
migraine headaches.  

The veteran testified at a hearing before the Board in July 
1993.  He reported private treatment of his back and stated 
that his back ached.  

In a statement submitted in August 1993, the veteran 
maintained that in October 1992 his knee locked and he 
strained his back.  

A November 1993 mental health clinic intake evaluation shows 
that the veteran's complaints included anxiety possibly 
related to stomach problems recently.  

In a letter dated in February 1994 a private physician 
asserted that the veteran was treated for severe back pain on 
a number of dates in October and November of 1992 after a 
fall.  




VA examinations were conducted in February 1994.  The 
veteran's knee was examined and diagnoses were made with 
respect to the knee, but no back diagnosis was made and no 
back complaints were noted.  

During a VA PTSD examination in February 1994 the veteran 
reported physical problems including a frequent upset 
stomach.  

A record from July 1994 shows complaints of epigastric 
discomfort that appeared to be random.  After examination the 
assessment was epigastric discomfort.  

During a September 1994 RO hearing the veteran testified that 
in October 1991 his right knee locked up while he was walking 
and he strained his back.  He stated that he could not stand 
straight up.  He was given medication and referred to an 
orthopedist.  

VA examinations of the veteran's knee in September 1994 and 
January 1995 showed no back complaints and there was no 
diagnosis pertaining to the back.  

A private psychiatric report from February 1995 noted the 
veteran's complaints of a headache in his left eye and behind 
the eye as well as over the rest of his head.  He claimed 
that a magnetic resonance imaging (MRI) test of the head was 
to be performed that month.  He also complained of 
indigestion that he had self-treated for 20 years.  He 
claimed that an upper gastrointestinal (upper GI) scan was 
planned.  The psychiatrist felt that the veteran was 
preoccupied with his emotional and physical complaints and 
had never regained any ability to relate comfortably to 
himself and others since Vietnam.  

In a supplemental report in March 1995 the psychiatrist noted 
that the veteran had undergone various physical studies which 
revealed acute gastroduodenitis, a likely resolving duodenal 
ulcer and a hiatal hernia.  Neurological studies revealed no 
severe pathology.  

The psychiatrist stated that in a consultation with the 
neurologist he learned that there was no serious pathology 
and that the headaches were functional.  The psychiatrist 
stated that he was considering initiating treatment with 
psychotropic medications.  

At the March 1995 RO hearing the veteran testified that in 
October 1992 he injured his back when his right knee gave 
out.  He stated that he received treatment of his back and 
the diagnosis as he understood it was a lumbosacral strain.  
He also testified that he had ongoing back pain when getting 
up after sitting and also experienced pain radiating from his 
back into his hip and to his foot.  

The veteran testified that a neurologist who had performed 
testing including a MRI on his head could not find anything 
wrong with him and felt that headaches were related to PTSD.  
He also related that a gastrointestinal workup including x-
rays of his stomach and other testing revealed ulcers.  The 
veteran stated that the physician definitely stated that the 
symptoms were related to anxiety and nervousness from PTSD.  

The veteran was privately hospitalized in March 1995 for 
workup of epigastric pain of 20 years duration, intensified 
in the past six months.  He noted progressive use of Motrin 
for arthritis as secondary to a shrapnel wound.  The knee and 
PTSD history was also noted.  

A medical biopsy report from March 1995 shows a diagnosis of 
chronic duodenitis.  There was evidence consistent with an 
area of healed ulcer.  An accompanying report noted a test 
for Helicobacter pylori was positive.  An 
esophagogastroduodenoscopy yielded a diagnosis of acute 
gastroduodenitis, likely resolving duodenal ulcer and hiatal 
hernia.  

It was recorded that while no ulcer was noted, the veteran 
had been on ulcer therapy for one month and residual 
duodenitis was likely an aftermath of a resolving ulcer.  
Various erosions were noted.  The veteran was advised to 
initiate a "Decaf" diet.  

He was to resume medication but hold Motrin.  Prilosec and 
antibiotic therapy were prescribed.  The diagnoses were acute 
gastroduodenitis, resolving duodenal ulcer, Helicobacter 
pylori positive, hiatal hernia, PTSD, status post arthroscopy 
of the right knee and irritable colon syndrome.  

The veteran also submitted a private medical report from a 
neurologist dated in March 1995 pertaining to workup for 
headaches and abnormal MRI and electroencephalogram (EEG) 
tests.  He was noted to have a history of PTSD and peptic 
ulcer disease. 

By history the veteran began developing headaches four years 
before which had worsened in the last year.  They were mostly 
present when he was upset, worried or stressed.  The 
headaches were described in detail.  MRI and EEG both showed 
abnormal findings of uncertain significance.  

It was noted that the neurological history was notable for a 
history of headaches, brief periods of vertigo, several past 
episodes of head trauma (beatings), intermittent tinnitus, 
and one episode of syncope in 1979 without recurrence.  He 
also reported a problem with recent memory.  Other past 
history was remarkable for peptic ulcer disease and 
arthroscopic surgery of the right knee.  The veteran did not 
report any back problems.  

After the neurological examination was completed, which 
appears to have been unremarkable, the examiner reviewed EEG 
and MRI test results.  The EEG was nonspecific and the 
findings on MRI may have been a normal variant.  There was no 
specific abnormality noted on either test.  

The impression of the neurologist was that the neurologic 
examination was unrevealing.  He believed that the veteran 
was experiencing muscle contraction headaches, which at least 
in part, were deemed due to stress and his underlying PTSD.  

A VA psychiatric examination conducted in April 1995 noted 
complaints of frequent headaches, stomach trouble and knee 
pain.  The diagnosis was PTSD aggravated by physical 
condition.  

A record from April 1995 noted the veteran's complaint that 
Resperidone was giving him headaches and making him unable to 
eat.  Resperidone was discontinued.  

In September 1995 the veteran testified at a hearing at the 
RO.  He testified that doctors offered opinions that 
gastrointestinal and headache disorders were related to PTSD.  

In October and November 1995 a series of VA examinations were 
conducted.  

The veteran complained, at his VA neurology examination in 
October 1995, of headaches since approximately the age of 19.  
He described them and rated their severity.  He reported that 
there was an increase in frequency of headaches when he was 
under stressful situations in his life.  Testing was normal.  
The impression was migraine headaches of unknown etiology at 
this time.  

The VA gastrointestinal examination performed in October 1995 
noted a complaint of stomach problems since the veteran's 
discharge from service in Vietnam.  He reported his history 
and gastrointestinal workup, and stated that the doctor told 
him that stress played a role in excess acidity.  The 
diagnosis was duodenal ulcer disease as per the 
gastroenterologist.  Per the veteran there was excess acid 
produced by the stress of PTSD, which led to ulcer disease.  
He also had a sliding hiatal hernia with esophagitis.  

At the VA orthopedic examination in November 1995 the veteran 
reported knee pain with giving out and falling on a number of 
occasions.  He reported that he injured his low back 
secondary to his knee disability when his knee gave out and 
he fell.  He reported daily low back pain.  The knee and back 
were examined.  

The examiner diagnosed a lumbosacral strain secondary to 
falling due to left knee pain.  There was no evidence of 
instability of the right knee.  However, the examiner 
emphasized that as stated the back condition was the direct 
result of the right knee problems.  

The veteran testified at another hearing in November 1996.  
He made extensive arguments about several claims.  With 
respect to secondary service connection issues the veteran 
stated that there was medical evidence that headaches were 
related to PTSD and that an ulcer was related to stress and 
PTSD.  

With respect to the back disability the veteran testified 
that there was medical evidence that the knee disability 
caused the back disability.  He stated that he continued to 
suffer from a low back disability and that he was instructed 
by the VA medical doctor not to perform any lifting, standing 
or prolonged sitting.  He stated that he was receiving back 
therapy through the West Los Angeles VAMC.  

A February 1997 report from a private physician indicates 
that the veteran had received care since November 1996 for a 
strain of the cervical, thoracic and lumbosacral spine.  An 
MRI showed a protrusion of the L4-5 disc.  He had pain, 
spasms and was unable to sit during examination.  

In March 1997 the veteran submitted arguments on several 
claims and copies of reports.  An undated private medical 
report states that the veteran was treated from February 1995 
to July 1995 for an acute duodenal ulcer.  The physician 
stated that he firmly believed that this was service 
connected for the following reasons, PTSD, shrapnel wound, 
1969 and treatment for sequelae of a shrapnel wound (Motrin).  
'

When the veteran was admitted into a treatment program for 
PTSD in March 1997 he reported that he was status post a 
motor vehicle accident in November 1996 for which he was 
receiving chiropractic treatment.  He apparently was 
evaluated by a medical doctor as well.  This apparently 
exacerbated an old injury from 1992.  He reported back 
spasms, pain radiating down the left leg and pain with 
prolonged sitting.  


The report also noted that a duodenal ulcer was diagnosed in 
1996 and the veteran had been taking Zantac since.  He 
reported a history of several previous healed ulcers and had 
a long history of stomach problems.  

The final hospitalization report essentially mirrored the 
above history.  Diagnoses included a history of peptic ulcer 
disease, and chronic low back pain.  Headaches were called 
"obviously stress related."  

A psychological treatment record dated in April 1997 noted 
Axis III diagnoses including peptic ulcer disease treated 
with Tagamet, stress related tension headaches that had 
recently abated, and lower back pain.  

In September 1997 the veteran submitted a written statement 
to the effect that there was no police report (pertaining to 
a motor vehicle accident) because no police were present 
during or after the accident.  

Service connection has been granted for PTSD, rated as 50 
percent disabling; and for postoperative bursitis and 
synovial irritation, right knee with arthritis, rated as 30 
percent disabling.  The combined schedular evaluation is 50 
percent.  Entitlement has been granted to a total disability 
rating for compensation purposes on the basis of individual 
unemployability.


Criteria

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.  

Moreover, when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, a veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability that existed prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for secondary service connection 
requires evidence of a current disability as provided by a 
medical diagnosis, a service-connected disease or injury, and 
competent evidence providing a nexus between the two.  
Walling v. West, 11 Vet. App. 509, 512 (1998); see also Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Reiber v. Brown, 7 
Vet. App. 513, 516 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).  


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claims 
are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The veteran has submitted evidence of current 
disabilities, service-connected disabilities, and competence 
medical evidence of a nexus showing that each disability is 
proximately due to, the result of, and/or aggravated by, a 
service connected disability.  Wallins, Reiber, supra.

Based on the multiple Board remands in this case, the Board 
is satisfied that all relevant facts have been adequately 
developed for the purpose of adjudicating the claims; no 
further assistance in developing the facts pertinent to the 
claim is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  The veteran has had an 
opportunity to testify in support of his claims on a number 
of occasions.  VA and private medical records have been 
obtained and reviewed, and VA examinations have been 
provided.  The Board is unaware of any additional pertinent 
evidence that has not already been requested and/or obtained.  


Headaches

With respect to the claim of entitlement to service 
connection for headaches as secondary to the service 
connected PTSD, the evidence is persuasive that the veteran 
has tension-type headaches that are functional or not related 
to a physical cause.  There is also a specific medical 
opinion that the headaches are definitely related to stress 
and PTSD.  

There is some evidence that the veteran may have a non-
service connected psychological disorder in addition to 
service connected PTSD.  Therefore there is a possibility 
that stress headaches could be due in some part due to stress 
or psychological symptomatology unrelated to PTSD.  

There is also evidence that the veteran has had headaches 
since about the age of 19, and therefore a headache disorder 
may have preexisted the development of PTSD.  

However, based on a review of all of the evidence of record, 
the Board concludes that the evidence is insufficient to 
disassociate headaches from PTSD and even if the veteran had 
a headache disorder prior to developing PTSD, the evidence 
would support that PTSD has been an aggravating influence on 
his headache disorder.  Allen supra.  The medical evidence 
shows that his headaches are increased with stress.  

The evidence is at least in relative equipoise as to the 
etiology of the veteran's headaches.  As the evidence tends 
to show that headaches are proximately due to, the result of, 
and/or aggravated by service connected PTSD, and does not 
preponderate against the claim, the Board has no alternative 
but to conclude that the record supports a grant of 
entitlement to service connection for headaches as secondary 
to the service-connected PTSD.  38 U.S.C.A. § 5107;  
38 C.F.R. §§ 3.102, 4.3, 3.310; Allen, supra, see also 
Gilbert.  


Back Disorder

The veteran has submitted medical evidence that he has had 
ongoing back problems since the early 1990s when he fell (by 
history when his leg went out) and hurt his back.  The 
diagnosis was a strain of the back.  

Importantly there is also competent medical evidence linking 
a current back disability to the service connected knee 
disability.  A VA examination in November 1995 showed a 
diagnosis of a lumbosacral strain secondary to falling due to 
left knee pain.  The examiner emphasized that the back 
condition was the direct result of the right knee problems.  

A complicating factor, certainly, is the fact that the 
veteran apparently had a later automobile accident, which 
caused increased symptomatology and required treatment.  
However there is little evidence pertaining to this accident.  
In addition there is no medical evidence that this accident, 
rather than the initial injury related to his fall, is the 
primary etiologic factor in his current disability.  

As there is medical evidence linking the veteran's back 
disability proximately to the service connected right knee 
disability and there is no medical evidence that the veteran 
recovered from his initial injury or had returned to a 
baseline state with subsequent disability entirely 
attributable to a later non service connected accident, 
resolving reasonable doubt in favor of the veteran, the Board 
finds that the claim is supported by the evidence of record.  
The evidence tends to support that a back disability was 
incurred secondary to the service connected right knee 
disability.  38 U.S.C.A. §§ 1110, 5107;  38 C.F.R. §§ 3.102, 
4.3, 3.310.  The preponderance of the evidence is not against 
the claim and therefore it is granted.  Gilbert supra.


Ulcer and hiatal hernia

The relevant evidence in the claims folder indicates that the 
veteran underwent a work-up for gastrointestinal symptoms.  
There was evidence of mostly acute changes but also some 
chronic findings.  The subsequent reports indicate that the 
veteran was having ongoing symptoms controlled with 
medication.  

On the question of etiology, the earlier evidence suggests a 
relationship between anxiety and gastrointestinal symptoms 
but that relationship is not entirely clear.  The veteran was 
thought to be preoccupied with his physical problems and a 
psychiatrist felt that the veteran had not regained the 
ability to relate comfortably to himself and others after 
Vietnam.  It was unclear whether anxiety was causing the 
gastrointestinal symptoms, or whether the gastrointestinal 
symptoms were promoting anxiety.  

Subsequently the evidence suggested another basis for a 
relationship between the service-connected disabilities and 
the veteran's gastrointestinal complaints - medication.  
Specifically, the evidence suggested that the veteran's 
medications (both psychiatric medications and medication for 
his knee) may have had an effect on his stomach symptoms.  
The veteran, on one occasion, was instructed to hold Motrin.  
Another record shows that Resperidone was discontinued after 
complaints that it affected his appetite.  

Ultimately medical opinion supported both theories.  Although 
the VA examiner who examined the veteran in late 1995 merely 
repeated the veteran's history of a relationship to PTSD ( A 
restatement of medical history by a medical examiner un-
enhanced by any additional medical comment by that examiner, 
does not constitute "competent medical evidence." LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995)) and another report 
noted that the etiology of the veteran's complaints was 
unknown, subsequently the veteran produced a medical opinion 
that PTSD symptoms or medication for his service connected 
disabilities caused the veteran's gastrointestinal symptoms.  
A private physician opined that the veteran was treated for 
an acute duodenal ulcer and that it was his firm belief that 
this was service connected due to PTSD and treatment for 
sequelae of a service injury with Motrin.  

The Board feels that interpreting the reports in the light 
most favorable to the veteran, the evidence supports his 
claim that his gastrointestinal disorder (as diagnosed) is 
proximately due to or aggravated by a service connected 
disability.   There is no specific medical opinion to the 
contrary.  As the preponderance of the evidence is not 
against the claim it is granted. 38 U.S.C.A. §§ 1110, 5107;  
38 C.F.R. §§ 3.102, 4.3, 3.310; 
Allen, Gilbert supra.  


ORDER

Entitlement to service connection for a back disability as 
secondary to a service connected right knee disability is 
granted.  

Entitlement to service connection for headaches as secondary 
to service connected PTSD is granted.  

Entitlement to service connection for an ulcer and a hiatal 
hernia as secondary to service connected PTSD is granted.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claim 
for an increased evaluation for PTSD is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a);  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The veteran's assertions 
concerning the severity of his PTSD symptoms (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim is well grounded.  King v. Brown; 5 
Vet. App. 19 (1993).  

The veteran has repeatedly reported receipt of Social 
Security disability benefits based on disability due to PTSD.  
VA has an obligation to assist the veteran in obtaining these 
records.  The Social Security disability claim documents and 
associated medical records could contain evidence that is 
highly relevant to the questions of social and occupational 
impairment due to PTSD and might shed light on whether the 
veteran has other psychological disabilities other than PTSD.  

The Board is of the opinion that a contemporaneous VA 
psychiatric examination would materially assist in the 
adjudication of the veteran's appeal. 

The veteran does appear to have failed to attend a scheduled 
VA examination of which he was notified.  However he did 
apparently attempt to be excused from the examination before 
it was held.  He explained that the location of the 
examination was inconvenient to him and he would assent to 
having a decision made without a VA examination.  In the view 
of the Board he should be given another opportunity to attend 
a VA examination, especially in view of the importance of the 
examination results to the underlying issue.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issue of 
entitlement to an evaluation in excess of 50 percent for PTSD 
pending a remand of the case to the RO for further 
development as follows:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claim.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim as well 
as the records relied upon concerning 
that claim.  If records pertaining to 
such claim are not available, that fact 
should be entered in the claims file.

3.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran for the purpose of ascertaining 
the current nature and extent of severity 
of service connected PTSD.  The claims 
file, copies of the previous and amended 
criteria for rating mental disorders, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination, and 
the examiner must annotate the claims 
file in this regard.  

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than PTSD 
is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder.  Any 
necessary studies, including 
psychological testing, should be 
accomplished.  

During the course of the examination, the 
examiner should identify all of the 
symptoms or manifestations of the 
veteran's service-connected PTSD.  In 
particular, the examiner should address 
the following:

(1) the extent to which the veteran's 
ability to maintain effective or 
favorable work and social relationships 
is impaired, with a detailed explanation 
as to what symptoms negatively affect his 
ability to maintain such relationships;

(2) the severity and frequency of 
psychoneurotic symptoms and the effect 
those symptoms have on the veteran's 
occupational reliability, flexibility, 
productivity, and efficiency;

(3) the presence, extent, frequency, and 
duration of periods during which the 
veteran's work is interfered with due to 
psychoneurotic symptoms, with a detailed 
explanation as to what type or types of 
tasks are affected and what symptom or 
symptoms are experienced during such 
periods;

(4) the presence, extent, frequency, and 
duration of periods during which the 
veteran is unable to perform occupational 
tasks due to psychoneurotic symptoms, 
with a detailed explanation as to what 
type or types of tasks the veteran is 
unable to perform, and what symptom or 
symptoms are experienced during such 
periods.

(5) the examiner should indicate whether 
there are any periods during which the 
veteran functions satisfactorily in the 
work place, as demonstrated by, e.g., 
routine behavior, self care, and normal 
conversation.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  If 
the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.  

The examiner must be requested to express 
an opinion as to the impact of PTSD on 
the veteran's ability to work, and 
whether PTSD has in fact rendered the 
veteran unable to work.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an evaluation in excess of 50 percent for 
PTSD with consideration of all applicable 
laws and regulations.  The RO should 
specifically consider the applicability 
of 38 C.F.R. §§ 3.321(b)(1), 4.128 
(1999).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 
	


